Untermyer, J.
Upon the stipulation of the attorneys for the respective parties that the decision to be rendered by this court in Gellens v. Continental Bank & Trust Co. (241 App. Div. 591) shall be determinative of this appeal, the order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs.
Finch, P. J., Merrell, Townley and Glennon, JJ., concur.
Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs.